
	

114 S2027 IS: Stop Trafficking in Fentanyl Act of 2015
U.S. Senate
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2027
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2015
			Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To increase the penalties for fentanyl trafficking.
	
	
 1.Short titleThis Act may be cited as the Stop Trafficking in Fentanyl Act of 2015. 2.Enhanced penaltiesSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended—
 (1)in subparagraph (A)(vi)— (A)by striking 400 grams and inserting 20 grams; and
 (B)by striking 100 grams and inserting 5 grams; and (2)in subparagraph (B)(vi)—
 (A)by striking 40 grams and inserting 2 grams; and (B)by striking 10 grams and inserting 0.5 grams.
				
